       Case 1:20-cv-09439-MKV Document 6 Filed 12/07/20 Page 1 of 1
                                                       USDC SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                          DATE FILED: 12/7/2020

 JASMINE NORMAN,

                            Plaintiff,
                                                                1:20-cv-09439-MKV
                    -against-
                                                                      ORDER
 NYU LANGONE HEALTH SYSTEM,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       This action was removed to this Court from New York State Supreme Court, County of

New York, on November 10, 2020 [ECF No. 1]. On November 25, 2020, Defendant filed a pre-

motion letter in anticipation of its motion to stay this action pending resolution of a related case

on appeal before the Second Circuit [ECF No. 5]. Plaintiff has not yet appeared in this action.

The Court will not act on Defendant’s letter until Plaintiff has appeared and has had an opportunity

to respond.

       Accordingly, IT IS HEREBY ORDERED that Defendant shall serve its pre-motion letter

[ECF No. 5] and this Order on Plaintiff on or before December 10, 2020, and file proof of such

service on or before December 14, 2020. IT IS FURTHER ORDERED that Plaintiff shall file a

response to Defendant’s letter on or before December 15, 2020.


SO ORDERED.

Dated: December 7, 2020
       New York, NY
                                                             _____________________________
                                                             MARY KAY VYSKOCIL
                                                             United States District Judge
